11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Donald Crane
            Appellant
Vs.                  No. 11-04-00122-CV -- Appeal from Midland County
William J. Collier, Individually, and Portland Development
Company, L.L.C., a Texas Limited Liability Company       

            Appellees
 
            The trial court signed the order granting the defendants’ motion for partial summary
judgment on March 31, 2004.  All parties agree that the March 31 order does not dispose of all of
the parties and all of the issues before the trial court.  Therefore, the March 31 order is not appealable
at this time.
            William J. Collier, Individually, and Portland Development Company, L.L.C., a Texas
Limited Liability Company’s plea to the jurisdiction is granted.   The appeal is dismissed for want
of jurisdiction.
 
                                                                                                PER CURIAM
 
June 10, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.